On review of an order certifying a conflict. The court determines that a conflict exists. The parties are ordered to brief the issue stated at page 1 of the court of appeals' entry filed April 3, 2018: "Must a dog have been previously designated as a 'dangerous dog' under Chapter 955 of the Ohio Revised Code before its owner may be prosecuted for a violation of R.C. 955.22 ?"
The conflict case is State v. Crocker, 5th Dist. Coshocton No. 2012 CA 0021,2013-Ohio-3100.
O'Donnell, J., dissents.
Fischer, J., not participating.